Citation Nr: 1747993	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-23 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was previously before the Board in September 2016 and remanded further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the claim was remanded to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's PTSD.  The record indicates that the Veteran failed twice to report to a scheduled examination, but there appears to be a problem with his address.  

The record includes several incidents of returned mail and notations of different addresses for the Veteran.  The examination request form noted an address with a PO Box, but a supplemental statement of the case shows a different address.  April 2017 correspondence from the RO to the Veteran was sent to an address with a PO Box and requested that he contact the RO if he received the letter to ensure the RO had the correct information.  There is no indication in the record that the Veteran responded and it appears the RO then closed the claim.  

It is unclear whether the Veteran ever received notice of the examinations requested in the prior remand.  As such, the claim should be remanded to attempt to verify the Veteran's correct mailing address and to re-schedule an examination.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to verify the Veteran's current mailing address, to include contacting VHA and his accredited representative, and provide the Veteran with notification after re-scheduling a new examination.  Efforts to verify the address and notifications provided to the Veteran should be documented in the electronic claims folder.

2. Re-schedule a VA examination to determine whether any psychiatric disability present at any time since 2009, is caused or aggravated by an event in-service, to include in-service stressors.

The examiner must review the VA claims file.  All indicated studies and diagnostic tests should be conducted.

The examiner should address the following:

a. For any psychiatric disability present at any time since 2009, even if not shown on the current examination, other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, events in active service, including his reported stressors.

The examiner's attention is directed to VA treatment records from December 2009, January 2010, and February 2010 in which the Veteran reported symptoms of anxiety and depression since returning from his most recent Afghanistan deployment, and self-treating with cannabis.

b. The examiner should specifically diagnose or rule out PTSD.  If the examiner finds that the Veteran has not met the criteria for a diagnosis of PTSD at any time since 2009, the examiner must specify the missing criteria.  

If such a diagnosis of PTSD is warranted; the examiner should provide an opinion as to the following.

i. What stressors support the diagnosis?  The examiner is advised that the Veteran has described intrusive thoughts about "being shot at, RPG's rocket blasts, [and] mines" from his time in Afghanistan and from his aircraft being shot at while in Columbia.  The examiner's attention is directed to a January 2010 TBI Cognitive Impairment Consult, wherein the Veteran described a number of such incidents.  

ii. Is it at least as likely as not (50 percent or greater probability) that a stressor supporting the diagnosis of PTSD involved "fear of hostile military or terrorist activity"?

The examiner's attention is further directed to VA treatment records from December 2009, January 2010, and February 2010 in which the Veteran reported symptoms of anxiety and depression since returning from his most recent Afghanistan deployment, and self-treating with cannabis to "cope" and to minimize anxiety and anger.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequence for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case; before the file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




